ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind.Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: A client hired the respondent in March of 1997 to file a bankruptey petition on her behalf, The respondent did not file the petition until May 28, 1999. The client's attempts to communicate with the respondent during the intervening two years were unsuccessful. The respondent subsequently failed to respond to the Commission's demand for a response to that client's grievance.
Violations: - The respondent violated Ind.Professional Conduct Rule 1.3, which provides that a lawyer in representing a client shall act with reasonable diligence and promptness. - He violated Prof. Cond.R. 1 A(a), which provides that a lawyer shall keep his clients reasonably informed about the status of their legal matters and promptly respond to their reasonable requests for information. He violated Prof.Cond.R. 8.1(b), which provides that a lawyer shall not knowingly fail to respond to a lawful demand for information from a disciplinary authority.
Discipline: Public reprimand.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline, We note however, that we have accepted the proffered sanction because it is the product of an agreed resolution. Had this case been litigated, the sanction imposed would have been more severe. Costs of this proceeding are assessed against the respondent.
All Justices concur.